Citation Nr: 0207825	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1996 decision by the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO), which denied service connection for PTSD.  The case was 
remanded by the Board in December 1997 for the purpose of 
further development of the evidence and adjudication to 
include consideration of new developments in the law and new 
regulations.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with enemy forces 
during active service.

2.  The is no credible supporting evidence that his claimed 
in-service stressors occurred.

3.  The veteran's credibility as to his reporting of PTSD 
symptoms, history, and in-service stressors is extremely low. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has recently been a significant 
change in the law with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

VCAA provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  In this case, the Board concludes 
the discussions in the rating decisions, the Statement of the 
Case, and Supplemental Statements of the Case (the most 
recent having been issued in September 2001), as well as in 
the Board's December 1997 remand of this case, informed the 
veteran of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements. 

VCAA also requires VA to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the RO 
has obtained the veteran's service medical records.  The 
pertinent identified VA and other medical records have been 
obtained and associated with the claims folder.  The RO has 
obtained two responses from U.S. Armed Services Center for 
Research or Unit Records ((USCRUR), both documenting an 
inability to corroborate the veteran's claimed stressors.  

Many of the veteran's contentions are rendered less than 
credible by the record.  For reasons discussed in the 
analysis below, his claimed stressors and the histories 
provided to examiners and care providers are not believable.  
There is no reasonable possibility of substantiating these 
contentions because they are not plausible.  The Board has 
determined that a VA compensation examination is not 
warranted in this case because of the less than plausible 
nature of the veteran's claimed stressors.  Without a 
plausible claimed stressor, any diagnosis by a VA examiner of 
PTSD would be insufficient to substantiate a claim for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f) 
(requiring credible supporting evidence of non-combat 
stressor as well as diagnosis of PTSD).  

In light of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claims.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
1991 & Supp. 2001).  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Also, the Board notes that in the September 2001 supplemental 
statement of the case, the RO continued to adjudicate the 
veteran's claim for psychiatric disability under a standard 
that includes the requirement of a "clear diagnosis" of 
PTSD.  The regulations were amended on June 18, 1999, and 
retroactive to March 7, 1997, to require "medical evidence 
diagnosing" PTSD rather than a "clear diagnosis" of PTSD.  
See 38 C.F.R. § 3.304(f) (2001).  The new regulations are 
liberalizing regulations more favorable to the veteran's 
claim and should be applied in this present case.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO also denied the 
veteran's claim based on the finding that the evidence was 
inadequate to corroborate the claimed non-combat stressors.  
This latter basis is the Board's determinative ground for 
denying the veteran's appeal.  Because this was a requirement 
under both the old and new regulations, the veteran is not 
prejudiced by the Board's adjudication of the claim 
notwithstanding the RO's error in using the old "clear 
diagnosis" standard.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's service records show that he was trained and 
worked in the military as clerk typist.  He served from 
October 1970 to October 1973.  His service personnel records 
show that he served in Bangkok, Thailand, as a clerk typist 
and message center clerk from April 1971 to October 1972.  
His military decorations do not reflect any combat duty.  

Service medical records, to include the veteran's September 
1973 service discharge medical examination, are negative for 
treatment, complaint or diagnosis of a psychiatric 
disability.  

In February 1996, the veteran submitted an application for 
service connection for PTSD.  Later that month, he wrote to 
the RO to describe his claimed stressors, to include being 
told in May 1971 by an officer that the bombing of Pearl 
Harbor was a prearranged set-up.  He described the informing 
officer as looking both ways during the conversation, and 
having known several officers who had worked at the Pentagon 
doing classified work on Pearl Harbor.  He wrote that in June 
1971, as part of his duties, he saw Vietnam war military 
casualty reports and then saw corresponding grossly 
underreported casualties in the press.  He further wrote that 
from about July to August 1971 he worked in the casualty 
section, and reviewed cards reporting individual casualties, 
including black dots on outlines of bodies indicating the 
point of injury.  He wrote that in approximately June 1972, 
while stationed at the Bangkok detachment, he became wary of 
officers and was told by 3 or 4 sergeants that certain Army 
officers wanted to "silence me for good."  He wrote that in 
July 1972 he was exposed to a steady stream of information 
about the war, to include under-reporting of casualties.  He 
wrote that from August to October 1972, he was assigned to a 
motor pool, taking over a position that involved reporting 
Thai nationals who were selling gasoline on the black market.  
He said his predecessor's car had been fire bombed with his 
predecessor in it, and that taking over this position caused 
him great anxiety.  He said that he reported no names and 
quit working at the motor pool, and that his work ethic was 
ruined by this position.

In a March 1996 letter, a private social service worker wrote 
that she saw the veteran for only one session in July 1993.  
He reportedly came to her for help determining why he seemed 
unable to hold down a job.  She assessed the veteran's 
prognosis as poor, and saw several potential diagnoses, 
including personality disorder, substance-related disorder, 
and rule out schizophrenia/paranoid type.  

In April 1996, the veteran underwent psychiatric examination 
for the purpose of determining entitlement to Social Security 
Administration (SSA) disability benefits.  He had applied to 
SSA claiming he could not work due to PTSD.  He gave a 
history of not being a combat veteran, but having been 
exposed to photographs and pictures of mutilated bodies.  The 
history included having had an in-service job involving the 
transport and coding of war injuries and deaths.  He 
described current symptoms as including "nightmares and 
intrusive thoughts and hypervigilence during the daytime 
about these mutilations."  The psychiatrist's diagnoses were 
major depressive disorder, mild, and possible PTSD.  An SSA 
Psychiatric Review Technique form completed by the same 
psychiatrist appears to indicate by a series of checked boxes 
that the veteran had an affective disorder, a substance abuse 
disorder, and a disturbance of mood, accompanied by a full or 
partial manic or depressive syndrome, as evidenced by 
depression.  Later in April 1996, the veteran's claim for SSA 
disability benefits was denied.  

An April 1996 report of the veteran's condition from a 
clinical social worker from the Oakland Vet Center, includes 
a diagnosis of PTSD, chronic.  The report states that during 
service he was put into a life-threatening situation by an 
officer.  The balance of the report focuses on the nature and 
severity of the veteran's ongoing symptoms.  

In May 1996, the veteran submitted correspondence stating 
that service medical records would not show treatment for 
PTSD, since PTSD was not a recognized illness until many 
years after his tour of duty in Vietnam.  He identified 
health care providers who had recently diagnosed him with, or 
treated him for, PTSD.  

Treatment records from January 1996 to March 1998 at the 
Oakland Vet Center include recurring diagnoses of PTSD and 
substance abuse.  The records include notations that the 
veteran was unenthusiastic about treatment, but wanted to 
continue his treatment at the Vet Center to support his PTSD 
claim.  In June 1997, his first counselor left VA and he 
started treatment with a new counselor.  In December 1997, he 
was assessed as delusional.  The treating counselor indicated 
that the veteran may have PTSD, but that "svc (SCD)" was 
questionable, apparently calling into question whether his 
service was adequate to support a claim for PTSD.  In January 
1998, the counselor wrote that the veteran's stressor was 
tenuous as he was stationed in Thailand, never fired his 
weapon at the enemy, and used drugs heavily; the stressors 
cited were a jeep explosion and and casualty diagnosis cards; 
it was further noted that he heavily focused on his claim of 
service connection for PTSD, and was unable to look at life 
beyond resolution of his appeal.  In February 1998, he 
claimed to his counselor that seeing reports of the 
casualties during service was as traumatic as seeing actual 
deaths of soldiers in combat.  The counselor wrote that the 
veteran seemed to have trouble establishing a military-
related stressor.  The counselor's assessment was 
dissociative, unable to focus, no real goal in mind, does not 
desire treatment or change, only service-connected 
disability.  The counselor's March 1998 notes state that the 
veteran had decided to terminate treatment with the counselor 
secondary to the counselor's unwillingness to accept his PTSD 
as combat-related.  

VA records of psychiatric treatment from June 1997 to April 
1999 show recurring diagnoses of PTSD, substance abuse, and 
attention-deficit hyperactivity disorder (ADHD).  A September 
1997 note states that a possible mechanism was PTSD, self 
medicated with substances, causing brain alteration leading 
to ADHD.  April 1999 notes state that the veteran was still 
pursuing his PTSD claim and certainly exhibited the social 
isolation, disturbed sleep and nightmares, which were all 
part of the syndrome.  The assessment was ADHD, and rule out 
PTSD.  

In February 1998, a clergyman wrote in support of the 
veteran's claim, stating that it appeared that he may have 
PTSD, and that with assistance from VA through counseling and 
the appropriate drug prescription, the veteran may be able to 
get his life back in order.  He described the veteran's 
efforts through the church of trying to make a positive step 
to rid himself of negative feelings and anxieties that he 
experienced in his overseas duty of 1971-1972.  

In February 1999, the veteran responded to an RO request for 
more specific stressor information.  He indicated that a 
service comrade, Verlyn, was sent to the U.S. Army hospital 
in Bangkok, Thailand, after his car was fire bombed in 
retribution for giving names of Thai citizens who were 
selling gasoline on the black market.  He wrote that Verlyn 
was almost killed in the incident.  He also indicated that a 
Kenneth H. could give documentation on threats against him by 
Army officers while assigned to the Bangkok detachment in 
1972.

Also in February 1999, the U.S. Armed Services Center for 
Research of Unit Records ((USCRUR) indicated to the RO that 
they had coordinated their research with the U.S. Army 
Military History Institute and the National Archives and 
Records Administration, and that they were unable to obtain 
unit histories for the veteran's assigned units in Thailand.  
They did, however, enclose monthly activity reports submitted 
by the 46th Special Forces Company for July and August 1971.  
These reports do not corroborate the veterans' claimed 
stressors.

In April 1999, the veteran submitted a photograph showing a 
motor pool area at which he claimed he was supposed to 
observe and report on Thai nationals selling Army gasoline on 
the black market. 

In September 1999, the USCRUR reported that the U.S. Army 
Crime Records Center had no record concerning the possible 
fire bombing of a vehicle containing a Verlyn, Daniel S. or 
Richard S. in Thailand.  Service department records show that 
these fellow servicemen of the veteran were hospitalized in 
Bangkok during June and July 1972.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). See also, Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (there is no basis 
for a grant of service connection for a disability absent 
medical evidence that the veteran presently has a chronic 
disability which had its onset or is otherwise related to 
service).  See also, Hickson v. West, 12 Vet. App. 247 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also, 38 C.F.R. § 3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much.  Doran v. Brown, 6 Vet. App. 283 (1994).  However, 
the Court has recently held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, while the evidence reveals that PTSD was 
diagnosed based on the veteran's claimed experiences during 
active service, his DD Form 214 does not include awards or 
decorations showing that he engaged in combat with the enemy, 
and the identified non-combat stressors used in the diagnosis 
of PTSD have not been verified.  

The medical opinions as to whether the veteran has PTSD range 
from positive to uncertain to negative.  The opinions from 
physicians and social workers asserting that the veteran does 
have PTSD might reasonably be called into question on the 
basis of whether the veteran has provided an accurate history 
to the providers and examiners in question.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a physician's diagnosis 
that relies on history related by the claimant is no better 
than facts alleged by the claimant).  In any event, many 
providers have rendered assessments as to whether the veteran 
has PTSD, and the most accurate characterization of the 
evidence on this point is that the treating and examining 
providers have been uncertain as to whether he has PTSD, with 
opinions of individual providers wavering over time, and 
opinions differing among providers.  Given the equivocal 
state of the record, it would not be correct to deny the 
veteran's claim on the ground that he has not been diagnosed 
as having PTSD.

The determinative facts in this case are (1) that the veteran 
did not serve in combat, and (2) there is no credible 
supporting evidence that the claimed in-service stressors 
occurred.  See 38 C.F.R. § 3.304(f).  There is an explicit 
opinion from a social worker to the effect that the veteran 
has PTSD because during service he was put into a life-
threatening situation by an officer.  This statement could 
refer to the claimed order from an officer instructing the 
veteran to identify Thai nationals selling black market Army 
gasoline, or to the claimed incident in which the veteran was 
told by 3 or 4 sergeants that certain Army officers wanted to 
"silence me for good," or perhaps to the officer informing 
the veteran that Pearl Harbor was a set-up, or even to some 
other incident not identified by the veteran in connection 
with his claim for service connection for PTSD.  In any 
event, there is no credible supporting evidence of any 
officer putting the veteran in a life-threatening situation.  
As a factual matter, the idea of 3 or 4 sergeants telling the 
veteran that certain Army officers wanted to silence him for 
good is, in the undersigned's judgment, patently incredible.  
In the context of his listed duties as clerk typist, the 
veteran's claims of being put in a life-threatening situation 
in connection with identifying Thai nationals selling gas on 
the black market, after his predecessor was seriously injured 
when his care was fire bombed, is also unbelievable.  It 
therefore comes as little surprise that the veteran and 
USCRUR have been unable to provide credible supporting 
evidence that these claimed in-service stressors actually 
occurred.  

The claimed stressor that the veteran was surreptitiously 
informed in May 1971 by an officer that the bombing of Pearl 
Harbor was a prearranged set-up is deemed to be nothing short 
of wacky, highly irrational and unbelievable, and it carries 
no evidentiary weight.  Such an assertion also, by the way, 
has a rather strong negative impact on the veteran's overall 
credibility in this proceeding before the Board.  

Further, in his initial correspondence the veteran claimed to 
have seen combat injuries coded and identified by black dots 
on outlines of bodies, while in later examination and 
treatment sessions he claims to have seen pictures and 
photographs of mutilated bodies.  The earlier accounts of 
black dots on bodies render the later accounts, to a 
psychiatric examiner who evaluated the veteran in connection 
with a claim for SSA disability benefits, of viewing 
photographs and pictures of mutilated bodies less than 
credible.  

Notations by treatment providers that the veteran continued 
his treatment primarily for the purpose of supporting his 
claim of service connection for PTSD, and that this was at 
times his primary focus in life, cast strong doubt as to the 
reporting of symptoms and stressors provided during treatment 
for PTSD and, more generally, as to his credibility in this 
proceeding.  

The March 1996 letter from the social service worker, who saw 
the veteran for only one session in July 1993, further 
undermines the veteran's reporting of symptoms and in-service 
stressors.  At that time, over two years prior to the 
veteran's claim for service connection for PTSD, the veteran 
apparently failed to mention even one symptom or aspect of 
the history as later told while seeking monetary compensation 
from VA via his claim of service connection for PTSD.  The 
veteran's history and symptoms were consistent with 
personality disorder, substance-related disorder, and rule 
out schizophrenia/paranoid type, but apparently were not 
suggestive of PTSD.  

The June 1997 to December 1998 treatment notes of a Vet 
Center counselor give rise to a strong inference that the 
counselor declined to be manipulated to support the veteran's 
claim for service connection for PTSD, based on the veteran's 
behavior and other factors suggesting a lack of valid 
stressors.  This further undermines the veteran's credibility 
in the present case.  

In summary, the legal basis for denying the claim for service 
connection for PTSD is that the veteran did not serve in 
combat, and there is no credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f).  As a factual matter, this is an 
understatement - the veteran's claim for service connection 
for PTSD appears to be based on a false history, calculated 
reporting of current symptoms, manipulation of treating 
physicians and counselors, and claimed in-service stressors 
that are patently incredible.  The law does not require the 
Board or the Secretary of Veterans Affairs to consider the 
patently incredible to be credible.  See Duran v. Brown, 7 
Vet. App. 216 (1994).  The veteran's overarching lack of 
credibility is relevant in this case because it is a basis 
for the Board's decision not to further develop the veteran's 
claim.

As the evidence so strongly preponderates against the 
veteran's claim for service connection for PTSD, the benefit 
of the doubt is not for application in this case.  38 C.F.R. 
§ 3.102.  


ORDER

The claim for service connection for PTSD is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

